Title: To Thomas Jefferson from Amos Cross, 8 October 1807
From: Cross, Amos,Gavit, Sylvester
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Westerly Oct 8h 1807
                        

                        The Light House on Watch Point in this Town is nearly compleated of course it will be necessary that some Person should be appointed shortly to take charge of the same,—There has already been Three Persons recommended that have come to our knowledge   It now becomes a Question which is the most suitable,—we conclude the President from his remote situation can decide from no other Principle than the opinion of other men, who from their local situation are more particularly acquainted with the Character & Integrity of the Person recommended
                  This ground being, of an Imperious nature, the duty of course Indispensible we approach it cheerfully altho we cannot help inpressing with some diffidence—but at the same time having the most Implicit confidence  in the charity of the President, Prompts us to pursue what we consider an honest design—It is more than Twelve months since Two of these Persons were Recommended, the third within a few days,   as to the two first (Viz) Jonathan Nash & Joseph Rhodes   we believe their recommendations circulated about the same time, but Mr. Nash procured nearly all the Signatures in his own Neighbourhood, altho he & Mr. Rhodes live within one mile of each other
                  If we are rightly informed Mr. Rhodes procured most of his from the State of Connecticut
                  Mr. Nash has resided in this Town from his infancy, (Is a Freeholder) and has uniformly maintained an unblemished Character, and no one denies but that he is in every respect calculated for this business,   and we can further say a good Pilot from Watch Point (where the channel is Very narrow between the Reef & the Point) to Stonington or New London both places strangers in thick weather find much difficulty in  approaching without good Pilots, (Fishers Island Sound being full of Reefs & Shoals)   neither of the other Persons do we consider capable of Piloting Vessels in bad weather, the time one would be the most needed,—as to the third Person, Saml Sheffield we will only say if the President will examine J Nashes Recommendation addressed to the Collector at Newport (which was then thought to be a proper way) he will find this same Saml Sheffields signature recommending Nash for the appointment & his Brother James Sheffield also who is a near Neighbour to Nash and a very worthy Character—Should the President have the least doubt upon his mind respecting the preference we conceive due Mr. Nash and  will communicate the least Intimation to that effect, we Pledge ourselves to satisfy the President in the most Indertable manner
                  With Great Respect we remain your Sincere Friends 
                        
                            Amos Cross
                     
                     Sylvester Gavit
                     
                        
                    